ELECTRONIC RECORD
                                                                                 f6S9-/V

COA#       01-13-00845-CR                        OFFENSE: 19.02 (Murder)

           Dean Jerome Wood v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    176th District Court


DATE: 11/06/14                   Publish: NO     TC CASE #:'     1285552




                        IN THE COURT OF CRIMINAL APPEALS


          Dean Jerome Wood v. The State of
STYLE:    Texas
         jfiPP£LLj4AS7-\<$            Petition
                                                      CCA#:
                                                                     ifegqwy
                                                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      OtblL                                      SIGNED:                           PC:

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD